DETAILED ACTION
This office action is in response to the amendment received on May 18, 2021. Claims 1, 4-9, 11-13 and 15 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 9-12 and 15-16, filed May 18, 2021, with respect to amended claims 1, 9 and 13 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1, 4-9, 11-13 and 15 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a tire changing machine and method of operation. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a knob disposed at an upper axial end of said spindle assembly, said knob including a reduced diameter annular rim-receiving region extending longitudinally between said upper axial end of said spindle assembly and an upper rim-retaining annular flange, wherein a transition surface  retaining said demounted tire at least partially adjacent a second face of said wheel rim axially opposite said first face by engaging a circumferential bead lip of said demounted tire with a spherical sector transition surface between an annular recessed surface and an axially adjacent annular (as in claim 9), nor render obvious of providing; engaging said drive assembly with an axial clamping assembly to secure said wheel rim to said drive assembly…and automatically retaining said demounted tire at said axis in proximity to an upper surface of said wheel rim by engagement of an inner bead edge of said demounted tire with an annular flange of said axial clamping assembly (as in claim 13), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Applicant Admitted Prior Art (see Figures 1-2b), Bonacini (6408921) and Hanneken (8973640). Applicant Admitted Prior Art discloses a tire changer machine (Figure 1) comprising; a drive assembly (104) configured to receive a wheel rim (106) for rotation about an axis (112), a damping assembly (400) configured to releasably engage the drive assembly to secure the wheel rim to the drive assembly (Paragraph 65), a plurality of tools (114, 116 and 118) selectively positionable to mount a tire on the wheel rim and demount a tire from the wheel rim (Paragraph 32), a control system (200) configured to coordinate operation of the plurality of tools and said clamping assembly (Paragraph 40), a control input element (110a/110b) configured to be selectively operable by a human operator to direct said control system to complete a tire service procedure for a wheel assembly secured by said clamping assembly  retaining said demounted tire at least partially adjacent a second face of said wheel rim axially opposite said first face by engaging a circumferential bead lip of said demounted tire with a spherical sector transition surface between an annular recessed surface and an axially adjacent annular (as in claim 9) and engaging said drive assembly with an axial clamping assembly to secure said wheel rim to said drive assembly…and automatically retaining said demounted tire at said axis in proximity to an upper surface of said wheel rim by engagement of an inner bead edge of said demounted tire with an annular flange of said axial clamping assembly (as in claim 13). Hanneken discloses a tire changing machine having a method of receiving a wheel rim (106) on a drive assembly (104, Figure 1), having a clamping assembly (not labeled but formed as the vertical rod/shaft extending above rim 106, as seen in Figure 1), positioning at least one demounting tool (114/118) to demount a tire (108) from said wheel rim (Figures 3-6), coordinating operation to demount said tire from said wheel rim (Figures 3-6)  and automatically retaining said demounted tire in proximity to said wheel rim with pocket (208, Figure 6), but also lacks, a knob disposed at an upper axial end of said spindle assembly, said knob including a reduced diameter annular rim-receiving region extending longitudinally between said upper axial end of said spindle assembly and an upper rim-retaining annular flange, wherein a transition surface between said reduced diameter annular rim- retaining said demounted tire at least partially adjacent a second face of said wheel rim axially opposite said first face by engaging a circumferential bead lip of said demounted tire with a spherical sector transition surface between an annular recessed surface and an axially adjacent annular (as in claim 9) and engaging said drive assembly with an axial clamping assembly to secure said wheel rim to said drive assembly…and automatically retaining said demounted tire at said axis in proximity to an upper surface of said wheel rim by engagement of an inner bead edge of said demounted tire with an annular flange of said axial clamping assembly (as in claim 13). Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723